JOHNSON, Judge.
This is an appeal from the Circuit Court, Leon County, Florida, Hugh M. Taylor, J.
Subsequent to the entry of the order appealed, and subsequent to the filing of this appeal, the Legislature has passed Chapter 6S-140S, Laws of Florida, which is a local, advertised bill, purporting to validate the issuance of the license in question.
Our courts have been confronted with similar problems before and the practice of the Supreme Court of Florida has been to remand the whole matter to the lower court for reconsideration in the light of the latest legislative enactment. Northeast Polk County Hospital District v. Snively (Fla.), 162 So.2d 657.
We, therefore, remand this entire cause to lower court for reconsideration and re-determination of the issues that may arise in view of the above cited 1965 Act. If amendments are necessary for orderly consideration of the 1965 Act, the lower court may so grant such amendments to the pleadings.
Remanded, without prejudice, with directions.
RAWLS, C. J., and CARROLL, DONALD K., J., concur.